EXHIBIT 10.2




PATENT ASSIGNMENT AGREEMENT




This Patent Assignment Agreement (the "Agreement"), effective as of the date
that it is signed by the last party to sign it as indicated on the signature
page (the "Effective Date") is made by and between ITUS Corporation, formerly
known as CopyTele, Inc., having a principal place of business at 900 Walt
Whitman Road, 2nd Floor, Melville, New York 11747 ("ITUS"), and AU Optronics
Corporation, having a principal place of business at No. 1, Li-Hsin Rd. 2,
Hsinchu Science Park, Hsinchu 30078, Taiwan, Republic of China ("AUO")
(collectively, the "Parties" or either individually, a "Party").




RECITALS




WHEREAS, Assignor is willing to sell, convey, and assign to Assignee, and
Assignee is willing to purchase and receive from Assignor, certain patent rights
as further described herein;




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the Parties agree as follows:




AGREEMENT




1.0

DEFINED TERMS




Unless otherwise defined, capitalized terms used herein shall have the following
meanings:




1.1

"Affiliate" means a Person that presently or in the future controls, is
controlled by, or is under common control with a Party. For the purposes of this
definition, "control" shall mean direct or indirect ownership of greater than
fifty percent (50%) of the voting power, capital or other securities of a Person
or the power otherwise to direct or cause the direction of the management and
policies of the Person.




1.2

“EPD" means electrophoretic display.




1.3

"EPD Agreement" means that certain contract titled "Exclusive License Agreement"
entered into by and between CopyTele Inc. and AU effective May 27, 2011. For the
avoidance of doubt, the EPD Agreement was designated Hearing Exhibit 2 during
the Arbitration, and bears control numbers COPYTELE-0000584-614.




1.4

"EPD Patents" means any and all patents and/or patent applications relating to
EPD technology filed by, issued or assigned to, or otherwise owned or controlled
by Assignor and/or its Affiliates, Subsidiaries, or predecessor(s) including
CopyTele, Inc., anywhere in the world, before the fifth anniversary of the
effective date of the EPD Agreement, as well as all divisionals, continuations,
continuations-in-part, reissues, reexaminations, utility models, foreign
counterpart, parents and/or extensions in connection therewith. For the
avoidance of doubt, the EPD Patents include without limitation the patents and
patent applications identified in Attachment I to Appendix A, hereto.





1




--------------------------------------------------------------------------------

 

1.5

"Person" means any individual or firm, association, organization, joint venture,
trust, partnership, corporation, or other collective organization or entity.




1.6

"Subsidiary- in respect of a Person means an Affiliate that is controlled by
such

Person as the term control is used in the definition of Affiliate.




2.0

PATENT ASSIGNMENT




2.1

Assignment. Assignor agrees to and hereby does assign to AUO its entire right,
title and interest in and to the EPD Patents, know-how transferred by ITUS to
AUO prior to the Effective Date and trade secrets, if any, and all benefits,
privileges, causes of action, and remedies relating thereto throughout the
world, including, without limitation, exclusive rights to: (a) apply for and
maintain all registrations, renewals and/or extensions thereof, (b) bring
actions and recover damages for past, present and future infringement or other
violation thereof, and (c) grant licenses or other interests therein (the
"Assignment"). The date on which payment of the Purchase Price is received by
ITUS and the transfer of the EPD Patents becomes effective shall be referred to
herein as the "EPD Closing Date."




2.2

Recordation. For purposes of recordation of such Assignment with the United
States Patent and Trademark Office and foreign patent offices with respect to
presently existing EPD Patents, the Parties shall execute within 48 hours of the
EPD Closing Date the Form of Patent Assignment Agreement attached as Appendix A.
Without limiting Section 2.3. Assignor agrees to execute such further
instruments as Assignee believes are necessary to perfect and record the
Assignment with respect to existing EPD Patents issued or applied for
registration in countries that require assignments in a form other than that
attached as Attachment 1 to Appendix A hereto.




2.3

Further Assurances. If Assignee is unable for any reason, after reasonable
effort, to secure the Assignor's signature on any document needed in connection
with the actions specified in this Section 2. Assignor hereby irrevocably
designates and appoints Assignee and its duly authorized officers and agents as
its agent and attorney in fact, which appointment is coupled with an interest,
to act for and in its behalf to execute, verify and file any such documents and
to do all other lawfully permitted acts to further the purposes of this
paragraph with the same legal force and effect as if executed by the Assignor.




3.0

CONSIDERATION




3.1

Fee. In consideration of the rights granted Assignee hereunder, Assignee shall
pay to Assignor the sum of seven million United States Dollars ($7,000,000) (the
"Fee"), which amount will be payable in full on or before December 31, 2014.




3.2

Payment. Unless otherwise agreed by Assignor in writing, Assignee shall pay the
Fee by wire transfer of immediately available funds to Assignor's designated
bank account as follows, with any bank processing fees charged by Citibank to be
borne solely by Assignor.

 

Bank Name:                 Citibank, F.S.B.

San Francisco Private Banking

Bank Address:              One Sansome Street, 24th Floor

San Francisco, California 94104

(415) 627-6037

Account No.:                Withheld

ABA Routing No. :       Withheld

To Credit:                     State Bar Attorney Client Trust,

Lieff Cabraser Heimann &

Bernstein



 

2






--------------------------------------------------------------------------------



3.3

Taxes. All taxes imposed as a result of the existence or performance of this
Agreement shall be borne and paid by the Party required to do so by applicable
law; provided, however, that, if so required by applicable law, Assignee shall
either (a) withhold the amount of any national taxes levied by the Government of
the Republic of China (Taiwan) on any payment by Assignee hereunder, and shall
promptly pay such amount to the appropriate tax authorities of the Government of
the Republic of China (Taiwan) or (b) apply for the appropriate exemption. In
either case, Assignee shall ensure that Assignor receives the full amount set
forth in Section 3.1 on or before December 31, 2014. Assignor shall provide
Assignee with reasonable assistance in either seeking an exemption or in
obtaining a refund for any taxes paid, and any such refund shall go to Assignee.
Assignor will be responsible for payment of any non-Taiwanese taxes on its own
net income arising from its receipt of the Fee.




3.4

Costs and Expenses. The Parties agree that each Party is responsible for its own
attorneys' fees, expenses, and costs relating to the preparation and execution
of this Agreement.




4.0 WARRANTIES




4.1

Authorization. Each Party represents and warrants that it has the requisite
power and authority to enter into this Agreement, to perform its obligations
hereunder, and that the execution, delivery and performance of this Agreement
has been duly authorized by all necessary corporate action on behalf of each
Party. The Parties acknowledge that some of the EPD Patents have expired and/or
have been abandoned, including without limitation, for failure to pay
maintenance fees.




4.2

No Conflicts. Each Party represents and warrants that it has not and will not
enter into any other agreement or understanding in conflict with the provisions
contained in this Agreement.




4.3

Assignor Warranties. Assignor represents and warrants as follows:




4.3.1

It is the sole and exclusive owner of the EPD Patents and has all rights, title,
interest, and privileges arising from such ownership, free and clear of any
liens, security interests, encumbrances, rights or restrictions of any kind or
nature;

 

4.3.2

All patents and patent applications meeting the definition of EPD Patents are
assigned by virtue of this Agreement when the last Party has executed the Form
of Patent Assignment Agreement attached hereto as Appendix A.




4.3.3

Neither Assignor, nor, to its knowledge any predecessor owner of any of the EPD
Patents has assigned, licensed, granted covenants not to sue, transferred or
otherwise conveyed to any other Person any rights, title, interest or privileges
with respect to the EPD Patents or other patents or applications that, were they
filed by, issued or assigned to, or otherwise owned or controlled by Assignor
and/or its Affiliates, Subsidiaries, or predecessor(s) including CopyTele, Inc.,
would be EPD Patents; and




5.0

CONFIDENTIALITY








3




--------------------------------------------------------------------------------



5.1

Confidentiality Obligation. The terms of this Agreement (but not any patent
assignments intended to be publicly filed, such as those based on Appendix A)
and all correspondence relating to this Agreement, as well as any non-public
financial information exchanged by the Parties hereunder, are confidential, and
no Party shall disclose such terms and particulars to any third party except:
(i) to the extent that the disclosure of the terms of this Agreement and/or the
Parties' Settlement Agreement may be required by applicable law, regulation or
order of a governmental authority of competent jurisdiction (including any
securities regulatory body or exchange, (ii) during the course of litigation or
arbitration so long as the disclosure of such information is subject to the same
restrictions as is the confidential information of the other litigating parties,
and such restrictions are embodied in a court or arbitral tribunal-entered
protective order limiting disclosure to outside counsel and such disclosing
Party, (iii) in confidence to the professional legal and financial counsel
representing such Party, (iv) in confidence to a Party's Affiliates (v) in
confidence to a potential acquirer, investor or lender in connection with a
merger, acquisition or financing and its professional legal and financial
counsel. Notwithstanding the foregoing, to the extent that the terms of this
Agreement and/or the Parties' Settlement Agreement have been disclosed publicly
to a governmental authority, the terms of the agreements may no longer be
treated as confidential information.




5.1

Publicity. Neither party shall issue any press release regarding this Agreement

(except as permitted in Section 5.1 with respect to required filings with a
governmental authority) other than the single press release attached in Appendix
E to the Settlement Agreement. Nothwithstanding this provision, nothing in this
Agreement is intended to or shall limit either Party's ability to disclose the
terms of this Agreement as required by law to a governmental authority such as a
securities regulatory body. In addition, nothing in this Section 5 is intended
to or shall limit either Party's ability to truthfully answer any questions
about or discuss the terms of this Agreement with third parties and/or
shareholders.




6.0

 NOTICES




All notices, consents, waivers and other communications under this Agreement
must be both in writing and by email and written notices shall be deemed to have
been duly given: (a) when delivered by hand (including by overnight courier)
(with written confirmation of receipt), or (b) within one (1) business day
(i.e., a day other than a Saturday or Sunday on which banks are open for
business in both New York City and Taipei), if sent by a delivery service
(prepaid, receipt requested) or internationally recognized overnight courier or
(c) within three (3) business days, if sent by registered or certified mail
(postage prepaid, return receipt requested), in each case to the appropriate
addresses set forth below (or to such other addresses as a Party may designate
by written notice to the other Parties):




For Assignee:

For Assignor:

AU Optronics Corporation

ITUS Corporation

Attention: Hank Liu

Attention: Robert Berman, CEO

No. 1. Li-Hsin Rd. 2

 12100 Wilshire Blvd, Suite 1275

Hsinchu Science Park

 Los Angeles, CA 90025

Hsinchu 30078

 (310) 309-2122

Taiwan, Republic of China





4




--------------------------------------------------------------------------------



hank.m.liu@auo.eom

 With a copy to: rberman@ituscorp.com

linkha@auo.com

 and tstender@ituscorp.com

                                                                                     With
a copy to:

With a copy to:

  Eric B. Fastiff

Lawrence Gotts

  Lieff, Cabraser, Heimann & Bernstein

Latham & Watkins LLP

  LLP

555 Eleventh Street, NW

  275 Battery Street, 29th Floor

Suite 1000

              San Francisco, CA 94111-1000

Washington, D.C. 20004-1304

            

With a copy to:

  With a copy to:

lawrence.gotts@lw.com                              efastiff@lchb.com







7.

 MISCELLANEOUS




7.2

Entire Agreement; Amendment. This Agreement cannot be modified, terminated or
amended in any respect orally or by conduct of the Parties. Any termination,
modification, or amendment may be made only by a writing signed by all Parties.




7.3

Counterparts. This Agreement may be executed in several counterparts, each of
which is deemed to be an original but all of which constitute a one and the same
instrument.




7.4

Interpretation. The headings inserted in this Agreement are for reference only
and are not intended to form any part of the operative portion of this
Agreement, and they shall not be employed in the interpretation or application
of this Agreement. Each Party and counsel have reviewed and approved this
Agreement, and accordingly any presumption or rule of construction permitting
ambiguities to be resolved against the drafting party shall not be employed in
the interpretation or application of this Agreement. "Including" and Include"
always mean "including" or "include" without limitation.




7.5

Arbitration: Governing Law. The rights and obligations of the Parties under this
Agreement shall be governed by and construed in accordance with laws of the
State of California. Any dispute in connection with this Agreement shall be
submitted to arbitration administered by the American Arbitration Association
under its Commercial Arbitration Rules. The place of arbitration shall be San
Francisco, California. The arbitration will be heard before the same panel as
heard the Arbitration (to the extent such panel is available). In the event of
any such action to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled, in addition to its court costs, to its
reasonable attorneys' fees, including without limitation, the costs, expenses
and attorneys' fees on any appeal.




7.6

Integration. This Agreement sets forth the entire understanding of the Parties
with respect to the subject matter hereof and supersedes any prior or collateral
agreements, negotiations and communications in connection with the subject
matter covered herein, whether oral or written, and any warranty,
representation, promise, or condition in connection therewith not incorporated
herein shall not be binding upon either Party or its Affiliates.








5




--------------------------------------------------------------------------------

[Rest of Page Left Blank; Signature Page Follows]








6




--------------------------------------------------------------------------------

This Agreement has been duly executed by the Parites to be effective as of the
Effective Date.




AU OPTRONICS CORPORATION

ITUS CORPORATION







By: /s/ Linh Ha

By: /s/ Robert A. Berman

Name: Linh Ha

Name: Robert A. Berman

Its: General Counsel-Americas

Its: CEO

Dated: 12-28-14

Dated: December 29, 2014








0




--------------------------------------------------------------------------------

APPENDIX A




FORM OF PATENT ASSIGNMENT AGREEMENT




THIS PATENT ASSIGNMENT AGREEMENT (“Patent Assignment”), effective as of

, is by and among ITUS Corporation, formerly known as CopyTele, Inc.
 (“Assignor”), and AU Optronics Corporation (“Assignee”).




Assignor represents and warrants that it owns all right, title, and interest in
and to the patents and patent applications listed on Attachment 1 hereto (the
“Assigned Patents”).




Assignor hereby assigns to Assignee all of Assignor’s right, title and interest
in and to the Assigned Patents and all benefits, privileges, causes of action,
and remedies relating thereto throughout the world, including, without
limitation, exclusive rights to: (a) apply for and maintain all registrations,
renewals and/or extensions thereof, (b) bring actions and recover damages for
past, present and future infringement or other violation thereof, and (c) grant
licenses or other interests therein.




Assignor hereby authorizes and requests the Commissioner of Patents and
Trademarks and any other applicable governmental entity or registrar (including
any applicable foreign or international office or registrar), to record Assignee
as the owner of the Assigned Patents, and to issue any and all Assigned Patents
to Assignee, as assignee of Assignor’s entire right, title and interest in, to,
and under the same. Assignee shall have the right to record this Patent
Assignment with all applicable government authorities and registrars so as to
perfect its ownership of the Assigned Patents.




Assignor shall provide Assignee, its successors, assigns or other legal
representatives, reasonable cooperation and assistance at Assignee’s request and
expense (including the execution and delivery of any and all affidavits,
declarations, oaths, exhibits, assignments, powers of attorney or other
documentation as may be reasonably required) as are requested by Assignee to
effect, register, maintain, defend, enforce or otherwise exploit the rights
assigned herein, including: (a) the preparation and prosecution of any
applications or registrations assigned herein; and (b) the prosecution or
defense of any interference, opposition, reexamination, reissue, review,
infringement or other proceedings that may arise in connection with any of the
rights assigned herein, including, but not limited to, testifying as to any
facts relating to the rights assigned herein. If Assignee is unable for any
reason, after reasonable effort, to secure the Assignor’s signature on any
document needed in connection with the actions specified above, Assignor hereby
irrevocably designates and appoints Assignee and its duly authorized officers
and agents as its agent and attorney in fact, which appointment is coupled with
an interest, to act for and in its behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this paragraph with the same legal force and effect as if executed by the
Assignor.




This Patent Assignment and any and all proceedings commenced in connection with
or relating to this Agreement, shall be governed by, and construed and enforced
in accordance with, the laws of the State of California without regard of the
laws that might otherwise govern under the applicable principles of conflict of
laws of the State of California.














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Patent Assignment to be
executed as of the date above first written.

ITUS Corporation







By: _______________________________







Title: ______________________________

Date: ______________________________




THE [STATE/COMMONWEALTH/COUNTRY] OF [          ]




County of




This instrument was executed before me on this ___ day of _______________,
______, by

_____________, the                   (title) of ITUS Corporation, a Delaware
corporation, on

Behalf of said corporation.







_______________________________

Notary Public in and for

The [State/Commonwealth] of [          ]




            _______________________________

Printed of Typed Name of Notary







My commission expires ___________










Acknowledged and accepted by:




AU Optronics Corporation













By: _______________________________

Title: ______________________________

Date: ______________________________













--------------------------------------------------------------------------------

Appendix A Attachment 1 / EPD Patents




Patent #

Application #

Title

Countries

NOA

14/269,099

Dual particle electrophoretic display and method of manufacturing same.

US

8754845

13/589,613

Manufacturing an EPD

US

8629833

12/932,191

SINGLE PARTICLE ELECTROPHORETIC DISPLAY AND METHOD OF MANUFACTURING SAME

US

8519944

12/932,088

Dual particle electrophoretic display and method of manufacturing same.

US

8436807

12/931,983

Single particle electrophoretic display and method of manufacturing same.

US

8248362

12/932,089

Method of Manufacturing an Electrophoretic display

US

7289101

09/640,514

Multi-color electrophoretic image display

US

6194488

09/259,769

Method for making polymer-coated pigment particles using initiator-treated
pigments

US

6117368

08/361,891

Black and white electrophoretic particles and method of manufacture

US

6113810

08/383,667

Methods of preparing electrophoretic dispersions containing two types of
particles with different colors and opposite charges

US

5964935

08/916,895

Initiator-treated pigment particles and method for preparing same

US




4889603

07/281,701

Methods of Eliminating Gas Bubbles in an Electrophoretic Display

US

4892607

07/208,854

Chip Mounting Technique for Display Apparatus

US

4947157

07/252,598

Apparatus and Methods for Pulsing the Electrodes of an Electrophoretic Display
for Achieving Faster Display Operation

US

4947159

07/182,436

Power Supply Apparatus Capable of MultiS Mode Operation for an Electrophoretic
Display Panel

US

5006212

07/166,430

Methods Enabling Stress Free Patterning of Chrome on Layers of Organic Polymers

US

5077157

07/440,787

Methods of Fabricating Dual Anode Flat Panel Electrophoretic Display

US

5250938

07/960,572

Electrophoretic Display Having Enhanced Operation

US

5254981

07/975,119

Electrophoretic Display (EPID) Employing Grey Scale Capability Utilizing Area
Modulation

US

5266937

07/796,759

Method of Writing Data to an Electrophoretic Display Panel

US

5276438

07/794,969

Electrophoretic Display Panel with Internal Mesh Background Screen

US

5279511

07/964,350

Method of filling an Electrophoretic Display

US

5279694

07/950,640

Chip Mounting Techniques for Display Apparatus

US

5293528

07/841,380

Electrophoretic Display Panel & Associated Methods for Providing Single Pixel
Erase Capability

US

5298833

07/901,755

Black Electrophoretic Particles for an Electrophoretic Image Display

US

5302235

07/719,021

Dual Anode Flat Panel Electrophoretic Display Apparatus

US

5304439

08/006,471

Electrophoretic Display Panel with Interleaved Local Anode

US

5315312

08/108,846

Electrophoretic Display Panel with Tapered Grid Insulators

US

5345251

08/002,623

Electrophoretic Display Panel with Interleaved Cathode and Anode

US

5359346

08/088,615

Electrophoretic Display Panel and Associated Methods for Blinking Displayed
Characters

US

5380362

08/092,749

Suspension for Use in Electrophoretic Image Display System

US

5403518

08/161,315

Formulation for Improved Electrophoretic Display Suspensions and Related Methods

US

5411656

08/106,395

Gas Absorption Additives for Electrophoretic Suspensions

US







5412398

08/208,136

Electrophoretic Display Panel and Associated Methods for Blinking Displayed
Characters

US

5450069

08/264,412

Data/ Facsimile Telephone Subset apparatus Incorporating Electrophoretic
Displays- (File Wrapper Continuing Procedure)

US

5459776

08/184,852

Data/ Facsimile Telephone Subset apparatus Incorporating Electrophoretic
Displays- (File Wrapper Continuing Procedure)

US

5460688

08/058,532

Dual Anode Flat Panel Electrophoretic Display Apparatus

US

5707738

08/306,134

Black Electrophoretic Particles and Method of Manufacture

US

5783614

08/803,716

Polymeric -Coated Dielectric Particles and Formulation and Method for Preparing
Same

US

5835577

08/363,543

Multi-Functional Personal Telecommunications Apparatus

US

5932633

08/916,855

Method for Making Polymer-Coated Pigment Particles Using Initiator Treated
Pigments

US

6148066

09/149,324

Multi-Functional Personal Telecommunications Apparatus

US

6198809

09/096,800

Multi-Functional Personal Telecommunications Apparatus

US

CN1138385A

95191133.3

1. Portable Telecommunications Device removable Electrphoretic Display (1CN)

China

CN1149894A

95193241.1

2. Fluorinated Dielectric Suspension For Electryphoretic Image Displays and
related Methods (2CN)

China

CN1250528A

98803360.7

3. High Speed Solid State Optical Display (4CN)

China

CN1250457A

98803274.0

4. Polymeric Coated Dialectric Particles and Formulation and Method for
Preparing Same (5CN)

China

2958114

502927

1. Electrophoretic Display Employing Grey Scale Capability Utilizing Area
Modulation (2J)

Japan

2586181

11224/95

2. Semitransparent Electrophoretic Information Displays (EPID) Employing
Mesh-Like Electrodes (6J)

Japan

2738462

510302/91

3. Methods of Fabricating Dual Anode, Flat Panel Electrophoretic Display
Apparatus (7J)

Japan

2916260

511968/92

4. Electrophoretic Display Panel with Tapered Grid Insulators and Associated
Methods (10J)

Japan

2603037

507403/92

5. Electrophoretic Display Panel with Plural Electrically Independent Anode
Elements (12J)

Japan

2994750

515659/91

6. Electrophoretic Display Panel with Internal Mesh Background Screen (13J)

Japan

3002537

505133/92

7. Methods of Writing Data to an Electrophoretic Display Panel (14J)

Japan

2825653

506132/92

8. Electrode Structure for an Electrophoretic Display Apparatus (15J)

Japan

2740048

516215

9. Electrophoretic Display Panel with Interleaved Cathode and Anode (23J)

Japan

2916260

511968

10. Electrophoretic Display Panel with Tapered grid insulators and Associated
Methods (10J)

Japan

3192150

515676

11. Formulation for Improved Electrophoretic Display Suspension and Related
Methods (31J)

Japan

0325013

88300448.3

1. Electrophoretic Display Panel Apparatus (1 EU)*

BE DE FR GB IT NL SE

0344367

88304003.2

2. Monolithic Flat Panel Display Apparatus (2 EU)

BE DE FR GB IT NL SE

0448853

90303210.0

3. Semi Transparent Electrophoretic Information Displays (EPID) Employing Mesh
Like Electrodes (3 EU)

AT BE CH DE DK ES FR GB GR IT LI LU NL

SE

0570995

93112534.8

4. Semi Transparent Electrophoretic Information Displays (EPID) Employing Mesh
Like Electrodes (3A EU)

AT BE CH DE DK ES FR GB GR IT LI LU NL

SE

0396247

90303243.1

5. Dual Anode Flat Panel Electrophoretic Display Apparatus (5 EU)

AT BE CH DE DK ES FR GB GR IT LI LU NL

SE

0417362

89309376.5

6. Data/Facsimile Telephone Subset Apparatus Incorporating Electrophoretic
Display (6 EU)

BE DE FR GB IT NL SE

0363030

89309317.9

7. Apparatus and Methods for Pulsing the Electrodes of an Electrophoretic
Display for Achieving faster Display Operation (7 EU)

BE DE FR GB IT NL SE

0586373

91911607.9

8. Methods of Fabricating Dual Anodes Flat Panel Electrophoretic Displays (8 EU)

BE DE FR GB NL

0595812

92902841.3

9. Electrophoretic Display Employing Grey Scale Capability Utilizing Area
Modulation (9 EU)

DE FR GB

0600878

91916261.0

10. Electrophoretic Display Panel with Internal Mesh Background Screen (10 EU)

BE DE FR GB NL

0604423

92904723.1

11. Method for Writing Data to an Electrophoretic Display Panel (11 EU)

BE DE FR GB

0607145

92905859.2

12. Electrode Structure for an Electrophoretic Display Apparatus (12 EU)

BE DE FR GB NL

0577738

92910099.8

13. Electrophoretic Display Panel with Semi Conductor Coated Eliments (13 EU)

EE DE FR GB NL

0575475

92907776.6

14. Electrophoretic Display Panel with Plural Electricrically Independent Anode
Elements (15 EU)

BE DE FR GB NL

0601075

92919087.4

15. Electrophoretic Display Panel with Single Character Erasure (16 EU)

NL FR GB BE

0601072

92919073.4

16. Electrophoretic Display Panel with Interleaved Local Anode (17 EU)

BE DE FR GB NL

0632919

93904694.2

17. Electrophoretic Display Panel for Blinking Displayed Characters (18 EU)

BE DE FR GB IT NL

0628194

93904812.0

18. Electrophoretic Display Panel and Associated Methods Providing Single Pixel
Erase Capability (19 EU)

BE DE FR GB IT NL

0679284

94905600.6

19. Electrophoretic Display Panel with Interleaved Cathode Anode (20 EU)

BE DE FR GB IT NL

0746639

94901175.3

20. Method of Filling an Electrophoretic Display (22 EU)

BE DE FR GB IT NL

0685101

94907380.3

21. Electrophoretic Display with Arc Driven Individual Pixels (23 EU)

BE DE FR GB IT NL

0708798

94920792.2

22. Suspension for Use an Electrophoretic Image Display Systems (32 EU)

BE DE FR GB IT NL

Abandoned

12/932,158

Four Color Electrophoretic Display

US

4598960

06/728,602

Methods and apparatus for connecting closely spaced

US

4655897

06/670,571

Electrophoretic display panels and associated methods

US

4732830

06/882,271

Electrophoretic Display Panels and Associated Methods

US

4742345

06/799,458

Electrophoretic Display Panel Apparatus and Methods Therefor

US

4746917

06/885,538

Methods and Apparatus for Operating Electrophoretic Display Between a Display
and Non-Display Mode

US

4772820

06/905,570

Monolithic Flat Panel Display Apparatus

US

4833464

07/096,037

Electrophoretic Information Display Apparatus (EPID) Employing Gray Scale
Capability

US

4850919

07/171,114

Monolithic Flat Panel Display Apparatus and Methods for Fabrication

US

4870677

07/093,374

Data/ Facsimile Telephone Subset Apparatus Incorporating Electrophoretic
Displays

US

5028841

07/383,278

Chip Mounting Technique for Display Apparatus CIP-Div. App.

US

5041824

07/318,751

Semitransparent Electrophoretic Information Display (EPID) Employing Mesh-Like
Electrodes

US

5053763

07/345,825

Dual Anode Flat Panel Electrophoretic Display Apparatus

US

5066946

07/375,056

Electrophoretic Display Panel with Selective Line Erasure

US

5177476

07/746,865

Methods of Fabricating Dual Anode Flat Panel Electrophoretic Display

US

5187609

07/675,733

Electrophoretic Display Panel with Semiconductor Coated Elements

US

5223115

07/752,184

Electrophoretic Display with Single Character Erasure

US

5223823

07/950,966

Electrophoretic Display Panel with Plural Electrically Independent Anode
Elements

US

5174882

07/796,761

Electrode Structure for an Electrophoretic Display Apparatus

US

5216416

07/746,854

Electrophoretic Display Panel with Interleaved Local Anode

US

5247290

07/795,659

Method of Operation for Reducing Power,Increasing Life and Improving Performance
of EPID's

US

5360689

08/065,572

Colored Polymeric Dielectric Particles & Methods of Manufacture

US

5402145

08/018,111

Electrophoretic Display Panel with Arc Driven Individual Pixels

US

5467107

08/313,987

Electrophoretic Display Panel with Selective Character Addressability

US

5498674

08/241,349

Colored Polymeric Dielectric Particles & Methods of Manufacture

US

5499038

08/180,197

Method of Operation for Reducing Power,Increasing Life and Improving Performance
of EPID's

US

5508720

08/190,648

Portable Telecommunication Device with Removable Electrophoretic Display

US

5561443

08/304,943

Electrophoretic display panel with arc driven individual pixels

US

5573711

08/561,091

Planar fluorinated dielectric suspensions for electrophoretic image displays and
related methods

US

5587242

08/561,249

Colored polymeric dielectric particles and method of manufacture

US

5627561

08/630,555

Electrophoretic display panel with selective character addressability

US

5643673

08/141,867

Black electrophoretic particles and method of manufacture

US

5869558

08/863,323

Black electrophoretic particles and method of manufacture

US

DES. 383750

29/052,063

Personal Telecommunications Terminal

US












